Case: 3:16-cv-00486-WHR-MRM Doc #: 77 Filed: 07/08/20 Page: 1 of 2 PAGEID #: 2399




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

  WILLIAM A. PARRISH, JR.,                :
               Petitioner,
        v.                                      Case No. 3:16-cv-486
                                          :
  LYNEAL WAINWRIGHT, Warden,                    JUDGE WALTER H. RICE
  Marion Correctional Institution,
                                          :
               Respondent.




        DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
        JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #75);
        OVERRULING PETITIONER’S OBJECTIONS THERETO (DOC. #76);
        OVERRULING PETITIONER’S MOTION TO ALTER OR AMEND
        JUDGMENT PURSUANT TO FRCP 59(e) (DOC. #74); DENYING
        CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
        FORMA PAUPERIS; JUDGMENT TO ENTER IN FAVOR OF
        RESPONDENT AND AGAINST PETITIONER; CASE TO REMAIN
        TERMINATED ON DOCKET




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael R. Merz in his Report and Recommendations on Motion

to Alter or Amend the Judgment, Doc. #75, as well as upon a thorough de novo

review of this Court’s file and the applicable law, the Court ADOPTS said judicial

filing in its entirety. For reasons explained in previous filings in this case,

Petitioner’s Objections, Doc. #76, are OVERRULED as meritless. See Doc. #73.

      The Court OVERRULES Petitioner’s Motion to Alter or Amend Judgment

Pursuant to FRCP 59(e), Doc. #74.
Case: 3:16-cv-00486-WHR-MRM Doc #: 77 Filed: 07/08/20 Page: 2 of 2 PAGEID #: 2400




       Given that Petitioner has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision would be objectively frivolous, Petitioner is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.

       Judgment will be entered in favor of Respondent and against Petitioner.



       The captioned case shall remain terminated upon the docket records of the

United States District Court for the Southern District of Ohio, Western Division, at

Dayton.




                                                                         (tp - per Judge Rice authorization
Date: July 8, 2020                                                       after his review)

                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           2
